DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the first refrigerant having a first temperature;” is indefinite since it is not clear where the first refrigerant must have this temperature.  The first refrigerant is advanced from a storage device to a heat exchanger and there is no way to discern where the temperature is being required to be the first temperature.

	The recitation, “transferring the first refrigerant and the second refrigerant” is indefinite since it is unclear how this transferring relates to the other previously recited movements of refrigerants.  At present it is interpreted that the transferring need not have any relation to the advancing and flowing steps recited previously.
	In regard to claim 5, the recitation, “wherein transferring includes” is indefinite for reintroducing transferring and it is unclear if this is the previously recited transferring or some new transferring.
	In regard to claim 8, the recitation, “supplying the first refrigerant” and “supplying the second refrigerant” is indefinite as the claim already recites moving the first and the second refrigerant in claim 1 and it is unclear which this recitation further describes - the transferring or the advancing or some other movement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Newton (US 4504296) in view of Wakita (US 5718119) and Bailey (US 3602002) in view of either of Meyer Haake (US 4217848) or Breivik (US 5878814).
In regard to claim 1, see 112 issues above and note that Newton teaches a method for supplying refrigerants to a liquefied natural gas (LNG) facility, the method comprising: advancing a first refrigerant from a first storage device (33) to a heat exchanger (6), the first refrigerant having a first temperature (at least at entry of 38); advancing a second refrigerant from a second storage device (40) to the heat exchanger (6), the second refrigerant having a second temperature different than the first temperature (in 44); flowing the first refrigerant and the second refrigerant through the heat exchanger (6); adjusting the second temperature based on at least a transfer of heat between the first refrigerant and the second refrigerant (heat is transferred with these refrigerants in the heat exchanger 6) in the heat exchanger (6); and transferring the first refrigerant and the second refrigerant at an initial stage (all operations have a beginning) to cooling cycles (loops for refrigerant flow) in the LNG facility (having 6).  Also see second refrigerant and second storage device could be met by (fluid in 60 and 60).  Note that the transferring heats the refrigerants and that the operation of moving 
Newton does not explicitly teach transferring the first refrigerant and the second refrigerant, during a first-fill procedure to cooling cycles in the LNG facility, the first-fill procedure performed prior to operation of the LNG facility, the second refrigerant introduced to the LNG facility during the first-fill procedure at a different pressure than subsequent introductions of the second refrigerant to the LNG facility, the subsequent introductions occurring during the operation of the LNG facility.
However, Wakita teaches that it is well known and routine to evacuate refrigeration systems before performing first filling procedures (“In installing the refrigeration system, prior to filling with refrigerant, the refrigeration system is generally evacuated using a vacuum pump” - column 1, line 19-21).  Further, Bailey teaches it is well known to perform filling operations (column 2, line 6-12 - “recharge refrigeration system 12” and refilling of tank (10) with tank (22) and providing vapor to the refrigeration system (12) via line (61a)) while the refrigeration system (12) is operated (column 3, line 25).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Newton with a first fill procedure prior to operation of the LNG facility wherein the refrigeration system is evacuated and then the first and the second refrigerants are transferred into the cooling cycles of the LNG facility at a pressure that is different that later subsequent introductions of the first and the second refrigerant, the subsequent introductions occurring during operation of the LNG facility for the purpose of removing air from the cooling cycles and ensuring the purity of the refrigerants (Wakita - column 1, line 20-23) installed in the cooling cycles and for the purpose of 
Newton does not explicitly teach that the facility is a floating facility.  However, either of Meyer-Haake or Breivik teaches this is well known.  Meyer-Haake teaches providing floating liquefaction facilities (column 1, line 15-20).  Alternatively, Breivik teaches providing floating liquefaction facilities (column 4, line 47-50).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide the LNG facility of Newton to be on a ship for the purpose of providing liquefaction of natural gas deposits at sea and provide further benefits of being able to move the plant.
In regard to claim 2, Newton teaches that that the first refrigerant is stored in the first storage device (33) in liquid form at a first refrigerant pressure that is lower than a LNG facility pressure, and the second refrigerant is stored in the second storage device (60) in liquid form at a second refrigerant pressure that is lower than the LNG facility pressure (column 5, line 66 - 630 psia - a pressure of an LNG facility is higher than pressures of first refrigerant - column 7, line 37 - 75 psia and second refrigerant - column 3, line 10 - 550 psia).
In regard to claims 2-3, Newton does not appear to teach that the first storage device and the second storage devices are stored at atmospheric pressure.  However, Bailey teaches storage devices of ethane that for which it is routine to store at atmospheric pressure (column 1, line 6).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Newton with atmospheric storages as taught 
In regard to claim 4, Newton teaches that the first refrigerant has a first boiling point, the second refrigerant has a second boiling point, the first boiling point is greater than the second boiling point, and the first temperature is greater than the second temperature (first boiling point - column 6, line 15-20; second boiling point - column 6, line 50; the first temperature is greater than the second temperature - column 6, line 20-25; column 8, line 49).
In regard to claim 5, Newton teaches that the LNG facility is a cascade facility having at least a first cooling unit (cycle having expander and heat exchanger 6) and a second cooling unit (cycle having other expander and heat exchanger 6 and 12), wherein the transferring includes transferring the first refrigerant to the first cooling unit and transferring the second refrigerant to the second cooling unit (refrigerants are transferred to the cycles).
In regard to claim 6, Newton teaches that3042245US02that the LNG facility is configured to dispose a natural gas stream (1) in the first cooling unit to cool the natural gas stream (column 6, lines 10-15), and advance the natural gas stream from the first cooling unit to the second cooling unit to further cool the natural gas stream (column 6, line 20-25, 45), the first cooling unit including a first closed-loop refrigerant cycle (loop having the expander and heat exchanger 6) configured for indirect heat exchange between the first refrigerant and the natural gas stream (see figure 1), and the second cooling unit including a second closed-loop refrigerant cycle (loop having the other expander and 
In regard to claim 7, Newton, as modified, teaches that the transferring includes advancing the first refrigerant from the heat exchanger (6) to a temperature control assembly (31, 32), controlling the temperature of the first refrigerant (the operation of the compressor controls the temperature of the first refrigerant), and advancing the first refrigerant to a cooling unit (at least expander and heat exchanger 6) for the cooling cycles (used with the cooling cycles identified).
In regard to claim 8, Newton teaches that the method includes: supplying the first refrigerant by advancing liquid first refrigerant from the heat exchanger (6) to a temperature controller (31, 32), heating the liquid first refrigerant (in the heat exchanger 6) and introducing the liquid first refrigerant to the first cooling unit (cycle with expander and heat exchanger 6); and supplying the second refrigerant by advancing liquid second refrigerant from the heat exchanger (6) to the second cooling unit (cycle with other expander and 12).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 3808826) in view of Wakita (US 5718119) and Bailey (US 3602002) and in view of either of Meyer Haake (US 4217848) or Breivik (US 5878814).
In regard to claim 1, see 112 issues above and note that Harper teaches a method for supplying refrigerants to a liquefied natural gas (LNG) facility, the method comprising: advancing a first refrigerant from a first storage device (59 or 58) to a heat exchanger (12), the first refrigerant having a first temperature (at 62); advancing a 
Harper does not explicitly teach transferring the first refrigerant and the second refrigerant, during a first-fill procedure to cooling cycles in the LNG facility, the first-fill procedure performed prior to operation of the LNG facility, the second refrigerant introduced to the LNG facility during the first-fill procedure at a different pressure than subsequent introductions of the second refrigerant to the LNG facility, the subsequent introductions occurring during the operation of the LNG facility.
However, Wakita teaches that it is well known and routine to evacuate refrigeration systems before performing first filling procedures (“In installing the refrigeration system, prior to filling with refrigerant, the refrigeration system is generally evacuated using a vacuum pump” - column 1, line 19-21).  Further, Bailey teaches it is well known to perform filling operations (column 2, line 6-12 - “recharge refrigeration system 12” and refilling of tank (10) with tank (22) and providing vapor to the 
Harper does not explicitly teach that the facility is a floating facility.  However, either of Meyer-Haake or Breivik teach that this is well known.  Meyer-Haake teaches providing floating liquefaction facilities (column 1, line 15-20).  Alternatively, Breivik teaches providing floating liquefaction facilities (column 4, line 47-50).  Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide the LNG facility of Harper to be on a ship for the purpose of providing liquefaction of natural gas for deposits at sea and provide further benefits of being able to move the plant.
In regard to claim 2, Harper teaches that that the first refrigerant is stored in the first storage device (59, 58) in liquid form at a first refrigerant pressure that is lower than a LNG facility pressure (lower than pressure of 10, column 3, line 65; column 5, line 10-
In regard to claims 2-3, Harper does not appear to teach that the first storage device and the second storage devices are stored at atmospheric pressure.  However, Bailey teaches storage devices of ethane that for which it is routine to store at atmospheric pressure (column 1, line 6).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Harper with atmospheric storages as taught by Bailey to store the first and the second refrigerant at atmospheric pressure for the purpose of ease of storage and to make handling easier, faster, and more efficient for when refrigerant is needed in the cooling cycles.
In regard to claim 4, Harper teaches that the first refrigerant has a first boiling point, the second refrigerant has a second boiling point, the first boiling point is greater than the second boiling point, and the first temperature is greater than the second temperature (first boiling point - column 5, line 16; second boiling point - column 5, line 17; the first temperature is greater than the second temperature - column 6, line 9).
In regard to claim 5, Harper teaches that the LNG facility is a cascade facility having at least a first cooling unit (expander and heat exchanger 12) and a second cooling unit (another expander and heat exchanger 12), wherein the transferring includes transferring the first refrigerant to the first cooling unit and transferring the second refrigerant to the second cooling unit (refrigerants are transferred to the cycles).
3042245US02that the LNG facility is configured to dispose a natural gas stream (10) in the first cooling unit to cool the natural gas stream (column 3, line 64), and advance the natural gas stream from the first cooling unit to the second cooling unit to further cool the natural gas stream (column 7, line 25-45), the first cooling unit including a first closed-loop refrigerant cycle (loop having the expander and heat exchanger 12) configured for indirect heat exchange between the first refrigerant and the natural gas stream (see figure 1), and the second cooling unit including a second closed-loop refrigerant cycle (loop having the another expander and heat exchanger 12) configured for indirect heat exchange between the second refrigerant and the natural gas stream (see figure 1).
In regard to claim 7, Harper teaches that transferring includes advancing the first refrigerant from the heat exchanger (12) to a temperature control assembly (90, 68), controlling the temperature of the first refrigerant (the operation of the compressor controls the temperature of the first refrigerant), and advancing the first refrigerant to the cooling unit (expander and heat exchanger 12) for the cooling cycles (with the cooling cycles identified).
In regard to claim 8, Harper teaches that the method includes: supplying the first refrigerant by advancing liquid first refrigerant from the heat exchanger (12) to a temperature controller (68, 46), heating the liquid first refrigerant (in the heat exchanger 12) and introducing the liquid first refrigerant to the first cooling unit (cycle with expander and heat exchanger 12); and supplying the second refrigerant by advancing liquid second refrigerant from the heat exchanger (12) to the second cooling unit (cycle with another expander and 12).
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 30, 2021